—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered April 20, 2000, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him, as a second felony offender, to a term of seven years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The element of physical injury was established by evidence that defendant punched the victim on the side of the head while fleeing a burglary, with such force that it caused him to fall to one knee and scrape his *314knuckles. The punch also dislodged an earring, thereby tearing the victim’s earlobe and causing profuse bleeding, as well as leaving the victim with pain in his jaw for several days. Given the nature of these injuries, the jury was entitled to credit the victim’s testimony concerning the substantial pain he suffered, and the fact that he did not seek medical treatment for his injuries or miss any time from work does not warrant a different conclusion (see, People v Guidice, 83 NY2d 630, 636; People v Marsh, 264 AD2d 647, lv denied 94 NY2d 825). Concur— Tom, J.P., Mazzarelli, Rosenberger, Ellerin and Rubin, JJ.